             Case 2:20-cv-00615-SMB Document 10 Filed 05/08/20 Page 1 of 2




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@kazlg.com
 2   Ryan L. McBride, Esq. (SBN 032001)
 3   ryan@kazlg.com
     Kazerouni Law Group, APC
 4
     2633 E. Indian School Road, Ste 460
 5   Phoenix, AZ 85016
 6   Phone: 800-400-6808
     Fax: 800-520-5523
 7
     Attorneys for Plaintiff
 8
 9                     UNITED STATES DISTRICT COURT
                   DISTRICT OF ARIZONA, PHOENIX DIVISION
10
11   Richard Winters, Jr., individually and ) Case No. 2:20-cv-00615-SMB
     on behalf of all others similarly situated, )
12                                               ) CLASS ACTION
13   Plaintiff,                                  )
                                                 ) Notice of Voluntary Dismissal
14
            vs.                                  )
15                                               )
16   Earnhardt’s Gilbert Dodge, Inc. d/b/a )
     Earnhardt Chrysler Dodge Jeep Ram, )
17                                               )
18   Defendant.                                  )
                                                 )
19
                                                 )
20                                               )
21                                               )
                                                 )
22                                               )
23                                               )
                                                 )
24
                                                 )
25                                               )
26
27
28



                           NOTICE OF VOLUNTARY DISMISSAL
                                             1
             Case 2:20-cv-00615-SMB Document 10 Filed 05/08/20 Page 2 of 2




 1         Pursuant to Federal Civil Rule 41(a)(1)(A)(i), Plaintiff Richard Winters, Jr.
 2   (“Plaintiff”)   voluntarily   dismisses   Plaintiff’s   claims   against   Defendant
 3   Earnhardt’s Gilbert Dodge, Inc. d/b/a Earnhardt Chrysler Dodge Jeep Ram
 4   (“Defendant”) with prejudice, and the putative class’s claims against Defendant
 5   without prejudice.
 6
 7
 8         Respectfully Submitted this 8th Day of May, 2020.
 9
                                      Kazerouni Law Group, APC
10
11                                    By: /s/ Ryan L. McBride
12
                                             Ryan L. McBride, Esq.

13                                    Counsel for Plaintiff and the Proposed Class
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                             NOTICE OF VOLUNTARY DISMISSAL
                                               2
